DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to claims filed on 12/27/2019.
Claims 1-25 are pending and rejected; claims 1, 11, 20 and 24 are independent claims

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Langseth et al US Pub. No.: 2007/0011134 A1 (hereinafter Langseth) in view of Rogynskyy et al. US Pub. No.: 2022/0006873 A1 (hereinafter Rogynskyy).

Langseth teaches:
As to claim 1, a method for managing data in a distributed computing environment, comprising: controlling access to a resource member based on a score determined based on a proximity of a localized schema representation of the resource member to a healthcare privacy dictionary (see 
Langseth does not explicitly teach but the related art Rogynskyy teaches:
controlling access to a resource (see Rogynskyy ¶655, data processing system access, permission or other information that enables the data processing system to access data included in the system of record).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the proximity transformed could first look for entries in an entity table in the analysis schema that are related to the hierarchy element disclosed by Langseth to include access control method, as thought by Rogynskyy, in order to prevent an authorized access to the claimed resources. It would have been obvious to one of ordinary skill in the art in order to enhance privacy and security
As to claim 2, the combination of Langseth and Rogynskyy teaches the method of claim 1, wherein the resource member comprises a data model having a schema format, or a schema-less data model in a common data format (see Langseth ¶177, dimensional model of the analytical data mart schema).

As to claim 3, the combination of Langseth and Rogynskyy teaches the method of claim 2, wherein the data model comprises an extension (see Langseth ¶129, the analysis schema also extends the entity table to represent numerical, currency, or date-based entities in the appropriate data forms for analysis by analytical tools) .

wherein the extension is added to the data model by an upstream application (see Langseth ¶129, the analysis schema also extends the entity table to represent numerical, currency, or date-based entities in the appropriate data forms for analysis by analytical tools).

As to claim 5, the combination of Langseth and Rogynskyy teaches the method of claim 2, wherein the data model is in JSON format, RDF format or XML format (see Rogynskyy ¶128, configured to determine the connection strength between two nodes using the model that is trained on node pairs known to have a strong connection strength).

As to claim 6, the method of claim 1, wherein the resource member is a component of a set of hierarchical resources in the distributed computing environment (see Rogynskyy ¶221, fields of each of the different record object types can include hierarchical data or the fields can be linked together in a hierarchical fashion).

As to claim 7, the combination of Langseth and Rogynskyy teaches the method of claim 1, further comprising: selecting a set of hierarchical resources deployed in the distributed computing environment, wherein the set of hierarchical resources comprises the resource member (see Langseth ¶68, the proximity transformer may be configured to look for a certain types of entity or relationship (based on entries in the entity and relationship hierarchy) entries in the analysis schema).

As to claim 8, the combination of Langseth and Rogynskyy teaches the method of claim 7, further comprising: converting the set of selected hierarchical resources to a localized schema (see Langseth ¶22, code to convert the data provided by a transformation tool to a data format that maps to a data capture schema).

determining the score for the resource member based on the proximity of the resource member to the healthcare privacy dictionary, wherein the proximity is determined using the localized schema (see Rogynskyy ¶347, the system 200 can authorize or approve the electronic activity if electronic activities have occurred between a node in close proximity).
As to claim 10, the combination of Langseth and Rogynskyy teaches the method of claim 9, further comprising: updating the set of hierarchical resources based on the determined score (see Langseth ¶22, code to convert the data provided by a transformation tool to a data format that maps to a data capture schema).
Langseth teaches:
As to claim 24, a method for managing data in a distributed computing environment, comprising: 
selecting a set of hierarchical resources deployed in the distributed computing environment, wherein the set of hierarchical resources comprises a resource member (see Langseth ¶68, the proximity transformer may be configured to look for a certain types of entity or relationship (based on entries in the entity and relationship hierarchy) entries in the analysis schema); 
converting the set of selected hierarchical resources to a localized schema (see Langseth ¶22, code to convert the data provided by a transformation tool to a data format that maps to a data capture schema); 
determining a score for the resource member based on the proximity of the resource member to the healthcare privacy dictionary, wherein the proximity is determined using the localized schema (see Langseth ¶158, calculate confidence can take into account the following factors when calculating a weighted confidence score for any data element; ¶68, the proximity transformer may be configured to look for a certain types of entity/member or relationship (based on entries in the entity and relationship hierarchy) entries in the analysis schema); 
updating the set of hierarchical resources based on the determined score (see Langseth ¶22, code to convert the data provided by a transformation tool to a data format that maps to a data capture schema); and 
Langseth does not explicitly teach but the related art Rogynskyy teaches:
controlling access to a resource member based on the score determined based on a proximity of a localized schema representation of the resource member to a healthcare privacy dictionary (see Rogynskyy ¶655, data processing system access, permission or other information that enables the data processing system to access data included in the system of record; in addition, [the cited prior art structure is capable of performing the intended use (i.e., “the resource member to a healthcare privacy dictionary”)]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the proximity transformed could first look for entries in an entity table in the analysis schema that are related to the hierarchy element disclosed by Langseth to include access control method, as thought by Rogynskyy, in order to prevent an authorized access to the claimed resources. It would have been obvious to one of ordinary skill in the art in order to enhance privacy and security
As to claim 25, the combination of Langseth and Rogynskyy teaches the method of claim 24, wherein the resource member is a component of a set of hierarchical resources in the distributed computing environment, and comprises: comprises a data model having a schema format, or a schema-less data model in a common data format and comprises an extension added to the data model by an upstream application (Langseth ¶129, the analysis schema also extends the entity table to represent numerical, currency, or date-based entities in the appropriate data forms for analysis by analytical tools).
As to independent claim 11, this claim is directed to a computer program product executing the method of claim 1; therefore it is rejected along similar rationale.
As to independent claim 20, this claim is directed to a computer system executing the method of claim 1; therefore it is rejected along similar rationale.
As to dependent claims 12-19 and 21-23-, these claims contain substantially similar subject matter as claim 2-10; therefore they are rejected along the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/               Examiner, Art Unit 2433                        

/JEFFREY C PWU/             Supervisory Patent Examiner, Art Unit 2433